UNITED STATES SECURITY AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 9, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-26396 BENIHANA INC. (Exact name of registrant as specified in its charter) Delaware 65-0538630 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8685 Northwest 53rd Terrace, Miami, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(305) 593-0770 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $.10 par value: 6,936,775 shares outstanding at November 4, 2011 Class A common stock, $.10 par value: 10,944,177 shares outstanding at November 4, 2011 BENIHANA INC. AND SUBSIDIARIES TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets (unaudited) at October 9, 2011 and March 27, 2011 2 Condensed Consolidated Statements of Income (Loss) (unaudited) for the Three and Seven Periods Ended October 9, 2011 and October 10, 2010 3 Condensed Consolidated Statements of Stockholders’ Equity (unaudited) for the Seven Periods Ended October 9, 2011 and October 10, 2010 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the Seven Periods Ended October 9, 2011 and October 10, 2010 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 25 PART II OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 6. Exhibits 27 - 1 - BENIHANA INC. AND SUBSIDIARIES PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands, except share and per share information) October 9, March 27, Assets Current Assets: Cash and cash equivalents $ $ Receivables, net Inventories Income tax receivable Prepaid expenses and other current assets Investment securities available for sale - restricted Deferred income tax asset, net 29 Total current assets Property and equipment, net Goodwill Deferred income tax asset, net Other assets, net Total assets $ $ Liabilities, Convertible Preferred Stock and Stockholders’ Equity Current Liabilities: Accounts payable $ $ Accrued expenses Total current liabilities Deferred obligations under operating leases Borrowings under line of credit - Other long term liabilities Total liabilities Commitments and contingencies (Notes 5 and 10) Convertible preferred stock - $1.00 par value; authorized - 5,000,000 shares; Series B mandatory redeemable convertible preferred stock - authorized, issued and oustanding - 0 and 800,000 shares, respectively - Stockholders’ Equity Common stock - $.10 par value; convertible into Class A common stock; authorized, 12,000,000 shares; issued and outstanding, 6,944,132 and 5,552,747 shares, respectively Class A common stock - $.10 par value; authorized, 32,500,000 shares; issued and outstanding, 10,936,820 and 10,552,378 shares, respectively Additional paid-in capital Retained earnings Treasury stock, at cost - 56,042 and 46,667 shares, respectively ) ) Accumulated other comprehensive income, net of tax 2 46 Total stockholders’ equity Total liabilities, convertible preferred stock and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. - 2 - BENIHANA INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (LOSS) (UNAUDITED) (In thousands, except per share information) Three Periods Ended Seven Periods Ended October 9, October 10, October 9, October 10, Revenues: Restaurant sales $ Franchise fees and royalties Total revenues Costs and Expenses: Cost of food and beverage sales Restaurant operating expenses Restaurant opening costs - - - 8 General and administrative expenses Total operating expenses Income (Loss) from operations ) ) Interest expense (income), net 96 ) Income (Loss) before income taxes ) ) Income tax (benefit) provision ) ) ) Net Income (Loss) ) ) Less: Accretion of preferred stock issuance costs and preferred stock dividends Net income (loss) attributable to common stockholders $ $ ) $ $ ) Earnings (Loss) Per Share Basic earnings per common share $ $ ) $ $ ) Diluted earnings per common share $ $ ) $ $ ) Basic weighted average shares outstanding Diluted weighted average shares outstanding See accompanying notes to unaudited condensed consolidated financial statements. - 3 - BENIHANA INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (UNAUDITED) Seven Periods Ended October 9, 2011 and October 10, 2010 (In thousands, except share information) Accumulated Other Class A Additional Comprehensive Total Common Common Paid-in Retained Treasury Loss, Stockholders’ Stock Stock Capital Earnings Stock Net of Tax Equity Balance, March 28, 2010 $ $
